 LUBBOCK TYPOGRAPHICAL UNION NO. 888Lubbock Typographical Union No. 888,InternationalTypographicalUnion,AFL-CIO and The Ava-lanche-Journal PublishingCompany. Case 16-CB-624April 6, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 23, 1971, Trial Examiner HerbertSilberman issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs.The Union filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint be dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN.Trial Examiner: Upon a charge filedby The Avalanche-Journal Publishing Company, hereinaf-ter called the Company, on Jul 19, 1971, a complaint,dated August 18, 1971, was issue alleging that the Respon-dent, Lubbock Typographical Union No. 888, InternationalTypographical Union, AFL-CIO, hereinaftersometimescalled the Union, has engagedin and is engaginin unfairlabor practices within the meaning ofSection 8(b)(3) of theNational Labor Relations Act, as amended. In substance,the complaint alleges that on April 22, 1971, in Case 16-RC-5585 the Union was certifiedby the Board as the repre-sentative of the Company's proofreading employees, thatsinceMay 14, 1971, the Company has been requesting theUnion to bargain collectively "for a new labor contract"covering its proofreading employees, and that since saiddate the Respondent has refused to engage in good-faithcollective bargaining with the Company for such employ-ees.Respondent filed an answer generally denying that ithas engaged in the alleged unfair labor practices. A hearingin this proceeding was held on October 27, 1971, in Lub-bock, Texas. Thereafter, the parties filed briefs which havebeen considered.Upon the entire record in the case, I make the following:FINDINGS OF FACTIJURISDICTION177The Avalanche-Journal Publishing Company, a Texascorporation, publishes and distributes a daily newspaperfrom its place of business in Lubbock, Texas. During the 12months preceding this hearing, the Company's gross reve-nues exceeded $500,000. During the same period, the Com-pany purchased from outside the State of Texas, and causedto be transported to its place of business in Lubbockthrough channels of interstate commerce, newsprint andrelated goods valued in excess of $50,000. I find, and Re-spondent admits, that the Company is an employer as de-fined in Section 2(2) of the Act, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThis case grows out of maneuvers on the part of both theCompany and the Union whereby each has been seeking toestablish an advantageous tactical position from which tobegin collective-bargaining negotiations for the Company'sproofreaders. The Union has been the recognized represent-ative of the Company's composing room employees formore than 40 years. The most recent agreement between theparties, which does not expire until February 14, 1972, wasexecuted on September 8, 1970, but was effective retroac-tively from February 15, 1970.1 The proofreaders employedby the Company were not covered by the contract and were1The following provisions of the agreement describe the categories ofemployees covered by its terms.The Employer hereby recognizes the Union as the exclusive bargainingrepresentative of all employees covered by this agreement . .The jurisdiction of the Union is defined as all work presently beingperformed at the execution date of this agreement by employees repre-sented by the Union, and the appropriate unit for collectivebargainingincludes all employees performing any such work.The phrase "all work presently being performedat the execution dateof this agreement by employees represented by the union" is understoodto meanMarkup of copy, copy cutting and distribution of copy; hand compo-sition and distribution oftypeand other materials; making up and fillingout forms,killing out forms, storing forms; bank work; stone work;lineup and lockup, operation of proofpresses, saws, mitering machines,stripmaterial machines and similar equipment, operation of tape perfo-rating equipment,operation and monitoring typesetting machines andall other existing devices which cast or compose type, slugs, or tape;machinists for all composing room equipment, operators of hot metalpasteup equipment and hot metal paste-makeup processes.In the event any new equipment, machinery or process, substitutingfor existing composing room work processes is to be introduced, theEmployer agrees to give the Union at least 90 days notice and enter intonegotiations to determine the method of operation under which the workis to be performed. If agreement cannot be reached that the work willbe assigned to journeymen and apprentices covered by this agreement,then this matter shall not be subject to arbitration and either party mayterminate this agreementupon 30 dayswritten notice.It is the Company's position that the contract was intended to apply onlyto the categories of employees listed therein and therefore does not cover theproofreaders despite the subsequent certification of the Union as the repre-sentativeof the Company's proofreaders "as part of the [composing room]employees which it currently represents."196 NLRB No. 33 178DECISIONSOF NATIONALLABOR RELATIONS BOARDnot represented by the Union when the instrument wasexecuted.On October 26, 1970,the Union filed a petition for Certi-fication of Representatives in Case 16-RC-5585.The unitfor which the Union was requesting certification includedthe composing room employees whom it represented plusthe Company s proofreaders?A hearing in the representa-tion proceeding was held on November 24 and25, 1970. TheEmployer's position was that the proofreaders should beexcluded from the composing room unit.The Decision andDirection of Election,issued on March 24,1971, overruledthe Employer.However,among other things,it stated that"if the Union sought merely to add the proofreaders to theexisting unit,the proofreaders would be entitled to an elec-tion as they have been in existence for many years and havenot been included in the bargaining unit.'Accordingly, aGlobe type election was directed for the proofreaders. TheDecision states further: "If a majority of this group vote forrepresentation by Petitioner,they will be taken to have in-dicated their desire to be included in the existing unit ofcomposing room employees."The election was held onApri14, 1971, and was won by the Union.Accordingly, aCertification of Results of Election was issuedon April 22,1971, which certified that the Union"may bargain for theemployees in the above-named category3as part of thegroup of employees which it currently represents."On May 4, 1971, the Union wrote to the Company advis-ing that it is prepared to meet promptly for the purpose ofnegotiating an acceptable labor-management contract cov-ering wades,hours,and working conditions for theCompany s proofreading employees.' The first meeting be-tween the Company and the Union took place on May 14.The Company was representedby J. C.Rickman,its busi-2 The Unitdescribed in the petitionis as follows"All journeymen andapprentices performing composing room work operations such asmarkup ofcopy, copy cuttingand distributionof copy;hand compositiondistributionof type andother materials;proofreading,;making up and fillingout forms,killing out forms; storing forms;bank work;stone work;lineup andlockup;operation of proofpress,saws, mitering machines,stripmaterial machinesand similar equipment;operation of tape perforatingequipment, operationand monitoring typesetting machines and all other existingdevices whichcast or composetype,slugs,or tapes; machinists for allcomposing roomequipment,operators of hot metal pasteup equipmentand hot metal paste-makeup processes" (Emphasis supplied.)3 The collective-bargaining unit of proofreading employees is described inthe Certification of Results of Election as follows: "IncludedAll proofread-mg employeesemployed bythe Employerat its Lubbock, Texas, plant,Excluded All other employees,including office clerical employees,profes-sional employees,guards, and supervisors as definedin the Act."Also, on April 22, 1971,as a result of an election also heldon April 14,1971, among theCompany's composing room employees, a Certification ofRepresentative was issued certifyingthat theUnion wasthe statutory repre-sentative of the following unit of employeesINCLUDEDAlljourneymen and apprentices performingcomposingroom work operations such as markupof copy, copycutting and distri-bution ofcopy,hand composition distributionof type andother mate-rials; making up and filling out forms,killing out forms,storing forms,bank work,stone work;lineup and lockup;operation of proofpress,saws,mitering machines,stripmaterialmachines and similar equip-ment;operation of tape perforating equipment,operationand monitor-ing typesetting machines and all other existing deviceswhich cast orcompose type,slugs, or tapes, machinists for all composingroom equip-ment,operators of hot metal pasteup equipment and hot metal paste-makeupEXCLUDEDAll other employees,including office clericalemployees,professional employees,guards and supervisors as definedin the ActWhile theinitial request to engage in collective bargainingwas made bythe Union,the complaint,in par.9, alleges. "Since on or aboutMay 14, andmore particularly on June 4 andJuly 14,1971, and continuing to date, theEmployer has requested,and is requesting,the Respondent to bargaincollec-tivelyfor a new labor contract[for the proofreaders]."ness manager, and Jim Stinson, its advertising manager;and the Union was represented by Jack A. Ellis, its secre-tary-treasurer, and Donna Hill, a proofreading employee.The meeting lasted about 10 minutes. The Union's repre-sentatives indicated that they believed the existing compos-ing room contract applied to the proofreaders and proposedthat proofreaders should be hiredin the same manner as theother composing room employees and should be subject tothe same supervision. Rickman res onded that the partieswould have to negotiate an entirely new contract for theproofreaders because they were not covered by the compos-ing room agreement. According to Rickman, Ellis replied,"Well, we were only prepared to present wages and hoursat this meeting." The parties adjourned with the under-standing that at the next meeting the Union would have theassistance of an International representative and the Com-pany would have its attorney present.The secondmeeting washeld on June 4, 1971. In additionto the four persons who attended the firstmeeting, alsopresent were Dale H. Johnson, the Company's attorney,and Bob McVay, its circulation director, and RussWaterson, the Union's International representative, andJohn Hartsfield, its president. The discussion, which lastedabout 30 minutes, centered about the question of whetherthe composing room contract applied to the proofreaders.Waterson, who was the spokesman for the Union, arguedthat in consequence of the Board's certification the proof-readers had become part of the composing room unit al-ready represented by the Union and that the subsistingcontract automatically covered the proofreaders. He sug-gested that a supplemental contract should be negotiated toreflect any amendment to the composing room contract thatthe parties might reach regarding the hours, wages, andother conditions of employment of the proofreaders. Dur-ing the meeting Waterson said that similar situations hadbeen encountered by the International Union at other news-papers and those cases were handled by supplementalagreements. The Company, on the other hand, stated thatthe composing room contract did not apply to the proof-readers in any respect and that the parties should negotiatea complete contract for those employees. There was discus-sion, principally between Messrs. Johnson and Waterson, asto whether any legal precedent existed which would resolvethe conflict.The meeting was adjourned with the under-standing that each side would search for applicable preced-ent.The third and last meeting was held on July 14, 1971. Thismeeting lasted approximately 1 hour. Waterson gave Rick-man copies of five supplemental agreements which hadbeen negotiated by other locals of The International Unionand which had added proofreaders to existing composingroom units. Both parties acknowledged to each other thatthey were unable to discover any governing precedent. Eachrestated its respective position. The Union asserted that theexisting composing room contract covered the proofreadersand that it was willing to negotiate an addendum or supple-ment to the composing room contract which would coverthe wages and hours for the proofreaders and anything elsethat the Company might wish to discuss and the partiescould agree upon. The Company insisted on negotiating anew contract for the proofreaders but in so doing was will-ing to discuss every subject covered by the composing roomcontract. Neither party was willing to abandon its positionand no acceptab compromise was suggested by either.Rickman testified that he specifically asked Waterson if theUnion was refusing to negotiate a separate contract for theproofreaders and Waterson said that it was. Before themeeting adjourned the Union delivered to the Company a LUBBOCK TYPOGRAPHICAL UNION NO. 888request to submit the dispute to arbitration in accordancewith the arbitration provisions of the composing room con-tracts The next day the Company wrote a reply to theUnion denyingits requestfor arbitration. Therehave beenno furthermeetingsbetween the parties and, on July 19, theCompany filed the charges in this case.CONCLUSIONSFollowing its certification as representative of theCompany's proofreaders the Union requested the Companyto engage in collective-bargaining negotiations for this clas-sification of employees. As the Board's certification statesthat the Union may bargain for the proofreaders "as partof the group of employees [composing room employees]which it currently represents," at the very outset of thenegotiations the Union asserted that the subsisting com-posing room contract automatically covered the proofread-ers.6 However, the Union informed the Company that it wasprepared to bargain about amendments to the composingroom contract which would modify its terms insofar as theyapply to the proofreaders. The Company adamantly opp-posed such approach. Its principal spokesman, J. C. Ric-man, in response to questions asked him at the hearingexplained the Company's position as follows:Q. Did you make any statement to the union as towhy this supplementalagreementprocedure would notbe acceptable to the employer in these circumstances?A. No, I did not.Q. Of course if you wanted to, then, it would be opento you to handle it in terms of special provisions as toholidays, vacations, work weeks, wages and the variousother provisions that are in these contracts, these sup-plements, proofreaders' supplements?A. It would be true where proof readers are consid-ered a mechanical craft. We have never consideredthem in that particular area.Q.Well, basically,Mr. Rickman, doesn't it comedown to the fact that your company viewed the proofreaders as a separate unit, separate from the composingroom?A. Yes, we did.Q. And you felt there was either not such a commu-nity of interest or there was no valid reason for lumpingthem all into the same unit?A. That is the reason we oppose it.'Rickman further testified that at none of the negotiatingmeetings did the Company inform the Union that the Com-pany wished to make any change in any condition of em-ployment for the proofreaders. He further testified thatsinceMay 14, 1971, the Company has made no change inany term or condition of employment of its proofreaders.Moreover, since said date the Company has not informedthe Union that it wishes to bargain with the Union about5The question which the Union proposed should be submitted to arbitra-tion was stated as follows.Does the current contract between the Union and the Company includethe proofroom employeesas a resultof the N.L.R.B. representationelection and a certification resulting from the election?6 In support of this position the Union relies onVickers, Incorporated,153NLRB 561 However, theVickerscase can be distinguished from the instantcase on the ground that there are substantial differences in the jurisdictionclauses of the respective contracts7The Company's attorney, Dale H. Johnson, testified at the hearing thatneither he nor any member of the Company's negotiating group told theUnion that in their opinion the Board's certification did not include theproofreaders in the same unit with the composing room employees179any proposed change in any term or condition of employ-ment for its proofreaders.As stated by Rickman, "We-havenot made any proposals to the union on any change on anyproof reader at any time."The essential allegation of the complaint is that the Com-pany requested the Union to bargain with it with respect toterms and conditions of employment for the Company'sproofreaders and the Union refused the request.The evi-dence is to the contrary.The Company did not initiate thenegotiations-the Union did.At no time did the Companypresent to the Union a specific proposal for discussion rela-ting to wages, hours, or conditions of employment for theproofreaders.What in fact occurred was that the Companysought to parry the Union's negotiatingthrust.The Unionadvanced the position that by reason of the April 22, 1971,Board certification the proofreaders automatically werecovered by the existing composing room contract.The Un-ion requested theompany to bargain about certainchanges in the terms of said agreement as it applied to theproofreaders and volunteered to negotiate with the Compa-ny about any other changes which the Company mightsuggest. The Company adamantly refused.It insisted thatitwould negotiate only for a separate and independentagreement covering the proofreaders.This raises the inter-esting question of whether the Company thereby, in effect,was proposing to sever the proofreaders from the compos-ing room unit, and by a negotiating tactic annul the Board'sDecision and Certification in the representation proceedingwhich had added the proofreaders to the established andrecognized composing room unit. I do not have to decidethis question because the Company is not alleged to be aRespondent in this case. The charge here is not that theCompany refused to bargain with, the Union but that theUnion has refused to bargain with the Company.GeneralCounsel has not been able to explain to my satisfaction howthe Union"may bargain for the [proofreaders]as part of thegroup of employees[composing room] which it currentlyrepresents"and yet engage in negotiations for the proof-readers separate and apart from the balance of the unit andenter into a separate and independent contract coveringonly the proofreaders. Even if this anomaly did not exist,find that the Company never requested the Union to engagein collective-bargaining negotiations for its proofreadersand, therefore,the unfair labor practices alleged in the com-plaint herein have not proved.Accordingly,I shall recom-mend dismissal of the complaint.8CONCLUSION OF LAWGeneral Counsel has failedto prove thatthe Respondenthas violated Section 8(b)(3) of the Actas alleged in thecomplaint.Upon the foregoing and the entire record,and pursuantto Section 10(c) ofthe Act, I herebyissue the followingrecommended:ORDERThe complaint is dismissed in its entirety.s It is noted that the subsisting collective-bargaining agreement coveringthe composing room employees expires on February 14, 1972. In the normalcourse of events an appeal to the Board from my decision will not be d--termined before the expiration date of the contract so that any bargainingorder that might issue in this case could have no meaningful practical appli-cationNone of the parties contend that after the expiration of the currentagreement the Respondent may insist on negotiating separate agreements forthe proofreaders and for the balance of the composing room unit Suchposition would violate the certification issued on April 22, 1971.